 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENISE N. YASINOW
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7                                  IN THE UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. 1:02-CR-05149 AWI
10
                                     Plaintiff,           ORDER TO ASSIGN AND DISBURSE
11                             v.                         RESTITUTION

12   MICHAEL ALBERT HUXLEY AND ERIK
     LARS SWANBERG,
13                      Defendants.

14
              This matter is before the Court on the government’s motion requesting that the Clerk of the
15
     Court assign restitution for victims Bobby and Geneva Raber, and be directed to pay the restitution
16
     currently in the Clerk’s registry, to their son, Randy L. Raber.
17
              The Court, having considered the motion of the United States, now finds that the motion should
18
     be, and hereby is, GRANTED.
19
              IT IS HEREBY ORDERED that the financial unit for the U.S. District Court Clerk’s Office for
20
     the Eastern District of California shall pay any restitution currently available and any future proceeds
21
     due to Bobby and Geneva Raber to Randy L. Raber, whose address will be provided to the Clerk’s
22
     Office Financial Unit by Assistant United States Attorney Denise N. Yasinow.
23

24 IT IS SO ORDERED.

25
     Dated:    June 22, 2021
26                                                SENIOR DISTRICT JUDGE

27

28


      [PROPOSED] ORDER TO ASSIGN AND DISBURSE             1
30    RESTITION
